Citation Nr: 0932765	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury. 

2.  Entitlement to service connection for residuals of a left 
wrist injury.

3.  Entitlement to service connection for residuals of a 
right wrist injury.

4.  Entitlement to service connection for a skin disorder, 
claimed as skin nevus.

5.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to asbestos exposure.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 
1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from June 2003 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he has a 
left ankle disability which is shown by competent medical 
evidence to be related to an accident in service.

2.  There is no evidence that the Veteran has a current left 
wrist disability that is related to his active service. 

3.  There is no evidence that the Veteran has a current right 
wrist disability that is related to his active service.  


4.  A skin disorder did not begin in service or for many 
years thereafter and has not been shown to be otherwise 
related to service.  

5.  A pulmonary disability did not begin in service and has 
not been shown to be related to any incident of service, to 
include asbestos exposure.  

6.  The evidence does not establish that the Veteran has 
hypertension related to service, to include as secondary to 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle 
disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Service connection for a left wrist disability is not 
established.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2008).

3.  Service connection for a right wrist disability is not 
established.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

5.  Service connection for a pulmonary disorder, to include 
as secondary to asbestos exposure, is not established.  38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

6.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant notice by letters dated in 
October 2002 and July 2006.  The initial notice did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim; 
however, that notice was sent in an April 2006 letter.  The 
additional notice did not address the claims of service 
connection on a secondary basis; that information was 
provided in a July 2004 statement of the case.  Thereafter, 
the claims were readjudicated in a May 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities.  The Board notes that 
no VA examination was conducted to obtain an opinion as to 
the etiology and severity of the Veteran's claimed skin 
disorder.  In disability compensation claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the disability may be associated with 
military service.  There is no evidence suggesting that a 
chronic skin disorder began in service or for many years 
thereafter, and no competent medical evidence associates the 
Veteran's skin condition with his active service.  Therefore, 
VA was not required to conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the Veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims addressed herein.

Left Ankle

The Veteran is seeking service connection for residuals of an 
injury to his left ankle, which he contends he suffered when 
he fell down a ladder in service.  There is no evidence of 
such injury in the Veteran's service treatment records, and 
no symptoms of an ankle disability were reported during his 
separation physical examination.  In support of his claim, he 
has submitted statements from P.B., a fellow service member 
who stated that he saw the Veteran fall down ladders on 
multiple occasions.  

In January 2009, the Veteran was afforded a VA orthopedic 
examination in which he stated that his ankle condition is 
caused by "twisting and work requirements" in service.  On 
examination, there was no obvious deformity, limitation of 
motion, or instability, and muscle strength was 5/5.  The 
examiner diagnosed mild, functional chronic ankle strain and 
he opined that it is at least as likely as not related to 
active duty.  

Establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
Board cannot reject, or find nonprobative, lay evidence 
simply because it is not accompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( 
Fed. Cir. 2006).  The Veteran is competent to testify as to 
the symptoms he has experienced which are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Furthermore, his account of the accident in service 
is corroborated by a witness.  These statements establish 
that an injury occurred in service.  However, the separation 
examination and contemporaneous medical history do not 
reflect any complaints of or treatment for an ankle 
disability.  The VA examination is competent medical evidence 
that he has a current disability which is etiologically 
related to the in-service injury.  All the elements of a 
service connection claim are present.  The Board finds the 
evidence is in equipoise.  Accordingly, the Veteran's claim 
for service connection for a left ankle disability is 
granted.  

Left and Right Wrists

The Veteran is seeking service connection for residuals of 
injuries to both wrists, which he contends resulted from a 
fall from a ladder in service.  Service treatment records are 
silent for any injury caused by such a fall.  The records 
indicate that the Veteran reported a history of broken bones 
during his entrance physical examination in February 1969.  
In November 1969, he sought treatment for pain in his left 
wrist.  He reported that he had experienced pain with lifting 
objects since fracturing his wrist 2 years earlier.  There 
was no limitation of motion or crepitus, and x-rays revealed 
a small, rounded osseous mass in the ulnar side of the wrist 
joint.  The Veteran was diagnosed with chronic wrist strain.  

In May 1970, while the Veteran was at sea, a slightly painful 
growth on the his left wrist was diagnosed as ganglion, 
asymptomatic.  In November 1971, he complained of pain to the 
left wrist.  The Veteran reported he had suffered no trauma 
and he had full range of motion.  A sprain was diagnosed and 
an ace bandage applied.  In May 1972, the Veteran sought 
treatment for the ganglion on his left wrist.  He was 
instructed to return to the clinic if it bothered him.  

Service medical records show that the Veteran reported trauma 
to his right wrist in August 1972, when he reported that he 
had been hit by something.  There was pain, swelling, and 
loss of motion, however an x-ray showed that there was no 
fracture.  He was treated with an ice pack, ace wrap, and 
Tylenol. 

The Veteran was afforded a VA orthopedic evaluation in 
January 2009, in which he reported that he experiences pain 
in both wrists as well as weakened grip 3 to 4 times per 
year, more often in the left wrist.  On examination, there 
was no radial or ulnar deviation deformity, color change, 
focal swelling, gross external anatomical deformity or 
derangement, ganglion cysts, or masses.  There was no 
tenderness to palpation and no joint stiffness, laxity, or 
crepitation.  Strength was 5/5 bilaterally, and range of 
motion was normal.  The examiner concluded the Veteran's 
wrists are normal.  

Based on the foregoing evidence, the Board concludes that 
service connection is not warranted because the Veteran does 
not have a current disability in either wrist.  Although the 
he suffered a trauma to his right wrist and experienced pain 
and ganglion in his left wrist during service, these symptoms 
appear to have resolved by the time of his separation from 
service, as they were not noted during the separation 
physical examination in January 1973.  There is no evidence 
of record suggesting that the Veteran complained of or sought 
treatment for a wrist disability following service.  He was 
afforded a thorough VA examination of his wrists, and no 
current disability of any kind was found.  Without evidence 
of a current disability, there is no basis for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, the claims must be denied.

The Board acknowledges that the Veteran reported fracturing 
his left wrist two years prior to entering active duty.  
Under appropriate circumstances, service connection may be 
granted when a pre-existing condition is permanently worsened 
during or because of service.  38 C.F.R. § 3.306.  In the 
present case, however, service connection is being denied 
because there is no evidence that the Veteran has a current 
wrist disability.  Therefore, the Board need not address the 
issue of whether the Veteran had a pre-existing disability.


Skin Disorder

The Veteran is seeking service connection for a skin 
disorder, claimed as melanocytic nevus, which he contends 
results from sun exposure in service.  Service treatment 
records indicate that the Veteran had a heat rash on his back 
in November 1969, and a sebaceous cyst was removed from his 
back in June 1971.  There is otherwise no evidence of a skin 
disorder in service.  The Veteran argues that the nature of 
this condition is that it does not develop until many years 
after exposure.  Alternatively, he contends that his skin 
condition is caused by service-connected Hodgkin's disease. 

The claims file contains private treatment records dated in 
February 2006, which indicate that the Veteran was diagnosed 
with lentigines due to solar damage.  A lesion removed from 
the Veteran's right arm was diagnosed as junctional 
melanocytic nevus and determined to be benign.  VA 
dermatology records dated in February 2006 indicate that the 
Veteran sought treatment for hyperpigmented areas on his 
face.  He was found to have pedunculated fleshy polyps on his 
neck, thighs, and feet as well as scattered keratitic 
papules.  The examiner diagnosed stucco keratosis, which she 
advised was benign.  During a November 2006 VA examination, 
no suspicious skin lesions were noted. 

Based on the foregoing evidence, the Board finds that the 
Veteran's skin disorder is not related to his military 
service.  Skin lesions were not diagnosed in service or 
within one year of separation.  The first diagnosis of 
melanocytic nevus occurred in 2006, more than 33 years after 
the end of active service.  That a condition manifested so 
many years after service weighs against a finding of service 
connection.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the Veteran's entire medical history, including a lengthy 
period of absence of complaints).  Furthermore, no competent 
medical evidence suggests that the Veteran's skin condition 
is causally related to his service.  Although the doctor who 
diagnosed the condition found that it was caused by "solar 
damage," he did not specifically identify sun exposure 
during the Veteran's four years of service as the cause of 
his skin condition.  


Nothing in the record suggests that melanocytic nevus is 
related to his service-connected Hodgkin's disease.  While 
the Veteran is competent to describe his symptoms, as a 
layperson he is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as opining that his 
current skin lesions are caused by Hodgkin's disease.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  This is not a case in which the Veteran 
lay beliefs alone can serve to establish any association 
between the claimed disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, in the absence of 
competent medical evidence of causation, service connection 
for melanocytic nevus is denied.

Pulmonary Disorder Secondary to Asbestos Exposure

The Veteran is seeking service connection for a pulmonary 
disorder, which he contends results from exposure to asbestos 
in service.  The RO conceded that it is at least as likely as 
not that the Veteran was exposed to asbestos aboard ship 
during service.  

Service treatment records indicate that the Veteran was 
treated for cold symptoms, including cough and sinus 
congestion, on three occasions between January and April 
1971.  No chronic pulmonary disease was diagnosed in service, 
and his lungs were found to be normal during his separation 
physical examination in January 1973.  

The claims file contains a radiography reported dated in 
March 1988, which notes bilateral scarring in the base of 
each lung which the examiner felt was not related to 
Hodgkin's disease.  A radiography report from May 1998 also 
notes minimal lobe scarring, but no evidence of acute 
cardiopulmonary disease was present.  

VA treatment records contain an x-ray report dated in July 
2002, which notes that the Veteran's lungs were clear with no 
infiltrate or consolidation.  There were some very thin scars 
from old atelectasis in the anterior portion of the right 
lung.  The right diaphragm was high in position, but there 
was no pleural fluid on either side.  No signs of active 
disease were present.  In December 2002, the Veteran 
presented with complaints of productive cough for the past 
two weeks.  He was diagnosed with bronchitis and later 
pneumonia.  An x-ray in March 2003 confirmed scarring in the 
right lower lung but showed no evidence of interstitial lung 
disease or ground glass opacity to suggest an active 
inflammatory process.  There was evidence of some air 
trapping on expiratory films, leading the examiner to 
question whether the Veteran had a history of asthma.  The 
Veteran sought treatment for a productive cough in February 
2005, when he was diagnosed with bronchitis.  During a VA 
general examination in November 2006, lung sounds were clear 
bilaterally and no adventitious lung sounds were noted.  

The Veteran was afforded a VA examination of his lungs in 
January 2009.  He reported that he experiences shortness of 
breath with mild exertion or even while at rest.  He denied 
any asthma attacks or periods of incapacitation and stated 
that he does not use oxygen treatment.  A pulmonary function 
test (PFT) was administered, and the examiner noted that no 
pulmonary disease was indicated.  She opined that shortness 
of breath is likely due to aortic stenosis and stated that 
the Veteran may also have mild chronic obstructive pulmonary 
disease (COPD) due to past smoking.  The examiner concluded 
that there is no evidence of any pulmonary problems caused by 
Hodgkin's disease or related to asbestos.  

Based on the foregoing evidence, the Board finds that the 
Veteran does not have a lung disability which is related to 
asbestos exposure.  No chronic lung disability was diagnosed 
in service, and there is no evidence of a current disability 
known to be caused by exposure to asbestos.  Pulmonary 
function tests do not reveal any signs of a respiratory 
disease associated with asbestos, while symptoms such as 
scarring and shortness of breath have been consistently 
associated with other causes.  Therefore, while asbestos 
exposure in service is conceded, the competent medical 
evidence does not indicate a pulmonary disease related to 
that exposure.  Accordingly, the claim must be denied.  


Hypertension

The Veteran is seeking service connection for hypertension, 
which he contends is caused by his service-connected PTSD.  
Service treatment records show that the Veteran reported a 
history of high blood pressure during his entrance physical 
examination, and his blood pressure was 120/84 at that time.  
He did not receive any diagnosis of or treatment for 
hypertension during service, and at separation, his blood 
pressure was 108/70.  Post service treatment records reflect 
that, while the Veteran's blood pressure has been noted to be 
slightly elevated on some occasions, it is most often within 
normal range.  The Veteran was afforded a VA examination in 
January 2009, in which the examiner noted that he "always 
had elevated BPs prior to his Hodgkin's," but there was no 
diagnosis of or treatment for hypertension.  The Veteran was 
taking no medication for hypertension, and he did not report 
any relevant symptoms.  The examiner concluded that 
hypertension is not present. 

Based on the foregoing evidence, the Board concludes that 
service connection must be denied because there is no 
evidence that the Veteran currently has hypertension.  
Despite occasional elevated readings, there is no confirmed 
diagnosis of hypertension.  Without evidence of a current 
disability, there is no basis for service connection.  
Brammer, 3 Vet. App. at 225.  Accordingly, the claim must be 
denied.  


ORDER

Service connection for a left ankle disability is granted. 

Service connection for a left wrist disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for a skin disorder, claimed as 
melanocytic nevus, is denied.

Service connection for a pulmonary disorder, to include 
claimed as secondary to asbestos exposure, is denied.  


Service connection for hypertension, to include as secondary 
to PTSD, is denied.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for a 
back disability which he contends results from his falling 
down a ladder in service.  He has submitted a witness 
statement which confirms his account of the accident.  In 
addition, the evidence establishes that he currently has 
degenerative changes to his spine.  In January 2009, the 
Veteran was afforded a VA orthopedic evaluation in which he 
was diagnosed with degenerative disc disease and degenerative 
joint disease of the thoracic spine which were age related.  
However, the examiner stated that he could not determine 
"the specific origin, cause, or relationship" without 
resorting to speculation.  He offered no further explanation 
for his opinion.  

A medical opinion is not inadequate merely because it is 
inconclusive.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  
However, to be adequate for adjudication purposes, a medical 
opinion must do more than state a conclusion that the 
etiology of a medical condition is unknown or unknowable.  
That conclusion must be supported with sufficient rationale 
and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In this case, the examiner did not provide any 
rationale for his conclusion that the cause of the Veteran's 
current spine disorders cannot be determined.  A remand is 
therefore required to clarify the basis for the proffered 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who evaluated the Veteran's back 
in January 2009, with instructions to 
explain his opinion that the cause of the 
Veteran's back disability cannot be 
determined.  

If that examiner is unavailable or 
determines that another examination is 
necessary, schedule the Veteran for an 
appropriate VA examination to obtain an 
opinion as to the current nature and 
likely etiology of his current back 
disability.  The claims folder must be 
made available to the examiner for 
review.  Based on the examination and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed back disability was incurred in 
service.  

Complete rationale for any opinion must 
be provided.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


